317 F.2d 924
CASCO BANK & TRUST COMPANY, Appellant,v.Harold H. MODES, Trustee, Appellee. In the Matter ofMARSHALL ENGINEERING CO., Bankrupt.
No. 6102.
United States Court of Appeals First Circuit.
June 18, 1963.

Benjamin Thompson, Portland, Me., with whom Peter A. Isaacson, Lewiston, Me., and Nathan W. Thompson, Portland, Me., were on brief, for appellant.
Silas Jacobson, Portland, Me., for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
The judgment is affirmed on the basis of the opinion of the District Court.  Appellant's only possible ground for distinguishing appellee's case of Pinkham v. Commercial Acceptance Co., 1929, 128 Me. 139, 145 A. 900, is the court's statement in that case that the agreement there 'related to the title to a very similar, but none the less a very different, automobile.'  Inspection of the record in the Pinkham case however, discloses that there was no finding below that there was in fact an actual car bearing this other number.  We must take the court's statement as meaning that a creditor could well assume that there was such another car.  The referee made the same finding in the case at bar.


2
Judgment will be entered affirming the judgment of the District Court.  D.C. 213 F.Supp. 813.